

	

		II

		109th CONGRESS

		1st Session

		S. 1247

		IN THE SENATE OF THE UNITED

		  STATES

		

			June 14, 2005

			Mr. Dodd (for himself,

			 Ms. Mikulski, Ms. Landrieu, Mr.

			 Levin, Ms. Cantwell, and

			 Mr. Kerry) introduced the following bill;

			 which was read twice and referred to the Committee on Health, Education, Labor, and

			 Pensions

		

		A BILL

		To amend the Higher Education Act of 1965

		  to establish a scholarship program to encourage and support students who have

		  contributed substantial public services.

	

	

		1.Short titleThis Act may be cited as the

			 Youth Service Scholarship Act of

			 2005.

		2.FindingsCongress finds that—

			(1)young people under 18 years of age are now

			 our Nation’s most impoverished age group, with 1 of every 5 living in poverty,

			 a higher proportion than in 1968, and the percentage of minority children

			 living in poverty is about twice as high;

			(2)more than 1 of 4 families is headed by a

			 single parent and the percentage of such families has risen steadily over the

			 past few decades, rising 13 percent since 1990;

			(3)there is a need to engage youth as active

			 participants in decisionmaking that affects their lives, including in the

			 design, development, implementation, and evaluation of youth development

			 programs at the Federal, State, and community levels;

			(4)existing outcome driven youth development

			 strategies, pioneered by community-based organizations, hold real promise for

			 promoting positive behaviors and preventing youth problems;

			(5)formal evaluations of youth development

			 programs have documented significant reductions in drug and alcohol use, school

			 misbehavior, aggressive behavior, violence, truancy, high-risk sexual behavior,

			 and smoking;

			(6)compared to youth in the United States

			 generally, youth participating in community-based organizations are more than

			 26 percent more likely to report having received recognition for good grades

			 than youth in the United States generally and nearly 20 percent more likely to

			 rate the likelihood of their going to college as very high; and

			(7)the availability and use of Federal

			 resources can be an effective incentive to leverage broader community support

			 to enable local programs, activities, and services to provide the full array of

			 developmental core resources, remove barriers to access, promote program

			 effectiveness, and facilitate coordination and collaboration within the

			 community.

			3.Establishment of

			 programSubpart 2 of part A of

			 title IV of the Higher Education Act of

			 1965 (20 U.S.C. 1070a–11 et seq.) is

			 amended—

			(1)by redesignating section 407E as section

			 406E; and

			(2)by adding at the end the following:

				

					4Public service

				incentives

						407A.PurposeThe purpose of this chapter is to establish

				a scholarship program to reward low-income students who have, during high

				school, and who continue, during college, to make significant public service

				contributions to their communities.

						407B.Scholarships

				authorized

							(a)Qualifications

				for scholarshipsThe

				Secretary is authorized to award a scholarship to enable a student to pay the

				cost of attendance at an institution of higher education during the student’s

				first 4 academic years of undergraduate education, if the student—

								(1)in order to be eligible for the first year

				of such scholarship, performed not less than 300 hours of qualifying public

				service during each of 2 academic years of the student’s secondary school

				enrollment;

								(2)in order to be eligible for the second or

				any subsequent year of such scholarship, performed not less than 300 hours of

				qualifying public service during the academic year of postsecondary school

				attendance preceding the academic year for which the student seeks such

				scholarship;

								(3)was eligible for a free or reduced price

				lunch under the Richard B. Russell National

				School Lunch Act (42 U.S.C. 1721 et seq.);

								(4)is eligible to receive Federal Pell Grants

				for the year in which the scholarships are awarded, except that a student shall

				not be required to comply or verify compliance with section 484(a)(5) for

				purposes of receiving a scholarship under this chapter; and

								(5)otherwise demonstrates compliance with

				regulations prescribed by the Secretary under section 407G.

								(b)Definition of

				qualifying public serviceFor

				purposes of subsection (a), the term qualifying public service

				means service that would be eligible for treatment as community service under

				the National and Community Service Act of 1990 (42 U.S.C. 12501 et seq.) or under

				the Federal work-study program under part C.

							407C.Amount of

				scholarship

							(a)Amount of

				award

								(1)In

				generalExcept as provided in

				paragraph (2) and subsection (b), the amount of a scholarship awarded under

				this chapter for any academic year shall be equal to $5,000.

								(2)Adjustment for

				insufficient appropriationsIf, after the Secretary determines the

				total number of students selected under section 407D for an academic year,

				funds available to carry out this chapter for the academic year are

				insufficient to fully fund all awards under this chapter for the academic year,

				the amount of the scholarship paid to each student under this chapter shall be

				reduced proportionately.

								(b)Assistance not

				to exceed cost of attendanceA scholarship awarded under this chapter to

				any student, in combination with the Federal Pell Grant assistance and other

				student financial assistance available to such student, may not exceed the

				student’s cost of attendance.

							407D.Selection of

				scholarship recipientsThe

				Secretary shall designate a panel to select students for the award of

				scholarships under this chapter. Such panel shall be composed of 9 individuals

				who are selected by the Secretary and shall be composed of equal numbers of

				youths, community representatives, and teachers. The Secretary shall ensure

				that no individual assigned under this section to review any application has

				any conflict of interest with regard to the application that might impair the

				impartiality with which the individual conducts the review under this

				section.

						407E.ApplicationsAny eligible student desiring to obtain a

				scholarship under this section shall submit to the Secretary an application at

				such time, in such manner, and containing such information or assurances as the

				Secretary may require. Such application shall—

							(1)demonstrate that the eligible student is

				maintaining satisfactory academic progress and is achieving a grade point

				average of at least 3.0 (on a scale of 4), or its equivalent;

							(2)include a recommendation from—

								(A)the supervisor of the community service

				project of the applicant; and

								(B)another individual not related to, but

				familiar with the character of the applicant such as a teacher, coach, or

				employer; and

								(3)include an essay by the applicant on the

				nature of the community service performed by the applicant.

							407F.Program

				dissemination and promotion

							(a)Development and

				disseminationThe Secretary

				shall develop and disseminate to the public information on the availability of,

				and application process for, scholarships under this chapter.

							(b)PromotionIn disseminating information about the

				scholarship program under this chapter, the Secretary shall—

								(1)disseminate such information directly or

				through arrangements with local educational agencies, public and private

				elementary schools and secondary schools, nonprofit organizations, consumer

				groups, Federal, State, or local agencies, and the media; and

								(2)at a minimum, include a description and the

				purpose of the scholarship program, an explanation of how to obtain an

				application, and a description of the application process and

				procedures.

								407G.RegulationsThe Secretary shall prescribe such

				regulations as may be necessary to carry out this chapter.

						407H.EvaluationNot earlier than 2 years after the first

				fiscal year for which funds are made available under this chapter, the

				Secretary shall prepare and submit to Congress an evaluation of the

				effectiveness of the program under this chapter. Such evaluation shall

				include—

							(1)an evaluation of the demand, by grade level

				and types of community service sites, for the scholarships provided under this

				chapter;

							(2)general data on the background of program

				participants and the types of service performed; and

							(3)an itemization of the costs of

				administering the program under this chapter.

							407I.Authorization of

				appropriationsThere are

				authorized to be appropriated to carry out this chapter $5,000,000 for fiscal

				year 2006 and such sums as are necessary for each of the 3 succeeding fiscal

				years.

						.

			

